DETAILED ACTION
This action is in response to the amendments filed on Aug. 15th, 2022. A summary of this action:
Claims 1, 4-17, 19, and 25-28 have been presented for examination.
Claims 1, 5, 8, 17, 19, 25, 27-28 were amended
Claims 2-3, 18, 20-24 were cancelled
Claims 1, 4-17, 19, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement
Claim 1, 4-17, 19, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite
Claim(s) 1, 4-12, 14-17, 19, 25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., “Tailoring Radiation Patterns in Broadband with Controllable Aperture Field Using Metamaterials”, 2013 in view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, 2016 and in further view of Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, and in further view of Huang et al., “DESIGN AND OPTIMIZATION OF SPHERICAL LENS ANTENNAS INCLUDING PRACTICAL FEED MODELS”, 2011
Claim(s) 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., “Tailoring Radiation Patterns in Broadband With Controllable Aperture Field Using Metamaterials”, 2013 in view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, 2016, and in further view of Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, and in further view of Huang et al., “DESIGN AND OPTIMIZATION OF SPHERICAL LENS ANTENNAS INCLUDING PRACTICAL FEED MODELS”, 2011 and in further view of Weib, “Digital Antennas”, 2009, NATO
This action is Final

	Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment/Arguments
Regarding the § 112(b) Rejection
	In view of the amendments, the rejection is withdrawn and new grounds of rejection are presented below as was necessitated by amendment.

Regarding the § 103 Rejection
	In view of the amendments, the rejection is withdrawn and new grounds of rejection are presented below as was necessitated by amendment. 

Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-17, 19, and 25-28 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claims 27-28 are rejected under a similar rationale as claim 1.
Representative claim 1 recites, in part:
receive one or more lens antenna design constraints, the one or more lens antenna design constraints requiring, at least in part, a plurality of laminar layers of discrete material types, wherein a refractive index of the plurality of laminar layers increases from an outermost layer of the plurality of laminar layers to an innermost later of the plurality of laminar layers;
See ¶ 85 of the instant specification: “When considering construction using laminar layers of discrete material types, this lens can be implemented with different strategies for determining the boundary layers.” See ¶ 98: “Material constraints (step 146): the material gradient is represented in the design process as a 21-element polynomial in rand z where the rand z variables are interpreted in units of meters, as described previously, for the refractive index, where the 21 coefficients are assigned to be variables to be optimized by the optimizer with optimization ranges between positive and negative 10. The resulting refractive index profile within the lens is constrained to refractive 20 indices between 1 and 4.5 to ensure that the resulting design that is produced as a result of running this process is manufacturable.” See ¶ 83: “Each effectively homogeneous layer of the lens may be constructed from a single material, or as an aggregate of high-index and low-index sub-regions arranged to produce a homogeneous response within the frequency band of interest” Also, see ¶¶ 41-44, ¶ 49, and ¶¶ 96-99. 
As such, the instant specification does not provide sufficient support for the limitation of: “…constraints requiring, at least in part, a plurality of laminar layers of discrete material types, wherein a refractive index of the plurality of laminar layers increases from an outermost layer of the plurality of laminar layers to an innermost later of the plurality of laminar layers;” as recited in the claims. 


Claim Interpretation - § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The following in claim 1:
generate, using an optimizer module, a current candidate lens antenna …
generate, using a ray tracer module, a plurality of rays…
compute, using a field calculator module, a near-field distribution…
compute, using a near-field-to-far-field calculator module, a far-field distribution…
The following in claim 27:
… an optimizer module configured to generate a current candidate lens antenna …
…a ray tracer module configured to generate a plurality of rays for the current candidate lens antenna based on the one or more lens antenna design constraints;
…a field calculator module configured to compute a near-field distribution ….
…a near-field-to-far-field calculator module configured to compute a far-field distribution ….
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1, 4-17, 19, and 25-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The below noted claim limitations invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function.

The following in claim 1:
generate, using an optimizer module, a current candidate lens antenna …
generate, using a ray tracer module, a plurality of rays…
compute, using a field calculator module, a near-field distribution…
compute, using a near-field-to-far-field calculator module, a far-field distribution…
The following in claim 27:
… an optimizer module configured to generate a current candidate lens antenna …
…a ray tracer module configured to generate a plurality of rays for the current candidate lens antenna based on the one or more lens antenna design constraints;
…a field calculator module configured to compute a near-field distribution ….
…a near-field-to-far-field calculator module configured to compute a far-field distribution ….
See the instant specification for at least the below citations: 
¶ 39: “The processing device 201 has a ray tracer or similar rapid high-frequency asymptotic simulator module 202 that implements a ray tracer subroutine, a field calculator module 204 that implements a field calculator subroutine, near-field to far-field calculator 206 that implements a near-field to far-field calculator subroutine, and an optimizer 208 that 5 implements an optimizer subroutine.”
¶¶ 19-20: “…The ray tracer can use substantially the same user inputs and design constraints 105 as the full-wave solver, but the internal representations (such as the geometry and ray distributions 110 and 116 for the ray tracer) will differ depending on the particular solver algorithm selected… Efficient and accurate algorithms for complex gradient-index structures are not generally available, and have not hitherto been used for the purpose of RF lens optimizations.”; also see ¶ 56: “Different implementations of the ray tracing algorithms may be used by the ray tracing operation 202 of the processing device 201,…” 
¶¶ 45-46: “The internal state 144 is defined and updated according to the rules of the particular 15 optimization algorithm used to implement the invention…The optimization engine 208  [module, see ¶ 41, # 208 is a “module”] receives the design variables and constraints 101 and operates an optimization algorithm to generate using the processor”; 
¶ 58: “Any suitable known ray tracer and optimizer can be utilized in the invention to provide independent calculations the ray trajectories 120, then the fields 124, the near-field to far-field calculation 126, computation 130 of a far-field radiation pattern 128 into directivity 132, and directivity as an optimization goal 136.
See MPEP § 2181(II)(B): “… All other computer-implemented functions require disclosure of an algorithm…An algorithm is defined, for example, as "a finite sequence of steps for solving a logical or mathematical problem or performing a task." Microsoft Computer Dictionary, Microsoft Press, 5th edition, 2002. Applicant may express the algorithm in any understandable terms including as a mathematical formula, in prose, in a flow chart, or "in any other manner that provides sufficient structure…see also Encyclopaedia Britannica, Inc. v. Alpine Elecs., Inc., 355 Fed. App'x 389, 394-95 (Fed. Cir. 2009) (holding that implicit or inherent disclosure of a class of algorithms for performing the claimed functions is not sufficient, and the purported "one-step" algorithm is not an algorithm at all) (unpublished).”
As such, the present claims are indefinite – for the limitations that invoked § 112(f) are not linked to an algorithm as defined in MPEP § 2181(II)(B), but rather merely disclose “a class of algorithms for performing the claimed functions [which] is not sufficient, and the purported "one-step" algorithm is not an algorithm at all” .

For purposes of Examination, the examiner interprets the claims, in view of the specification (as cited above, also see ¶ 110) as:
	A system, comprising: one or more processors; and memory including instructions that, when executed by the one or more processors, cause the system to perform operations comprising:
	receiving one or more lens antenna design constraints, …
	generating a current candidate lens antenna based on the lens antenna design constraints and prior candidate lens antenna cost vectors, …
	...

Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-12, 14-17, 19, 25, 27-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., “Tailoring Radiation Patterns in Broadband with Controllable Aperture Field Using Metamaterials”, 2013 in view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, 2016 and in further view of Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University,  and in further view of Huang et al., “DESIGN AND OPTIMIZATION OF SPHERICAL LENS ANTENNAS INCLUDING PRACTICAL FEED MODELS”, 2011

Regarding Claim 1
Qi teaches: 
	A system, comprising: one or more processors; and memory including instructions that, when executed by the one or more processors, cause the system to: (Qi, § III, ¶ 1: “To validate the design, the proposed GRIN MTM lens is simulated using the commercial software, CST Microwave Studio” – also, see page 5794, col. 2, ¶¶ 1-2: “To implement such aperture distributions, two techniques are proposed. Firstly, a proper feeding horn antenna with identical E- and H-plane radiation patterns is carefully designed since the cylindrical lens is rotationally symmetric [28]. Secondly, a global optimization algorithm, the particle swarm optimization, is adopted to optimize the refractive-index distribution of the lens [29]. Particle swarm optimization is an algorithm that capable of optimizing a non-linear and multidimensional problem, usually reaches good solutions efficiently while requiring minimal parameterization.” – i.e. this uses a computer)
	receive one or more lens antenna design constraints, the one or more lens antenna design constraints requiring, at least in part, a plurality of laminar layers of discrete material types, wherein a refractive index of the plurality of laminar layers increases from an outermost layer of the plurality of laminar layers to an innermost later of the plurality of laminar layers; (Qi, page 5794, col. 2, ¶¶ 1-2: “To implement such aperture distributions, two techniques are proposed. Firstly, a proper feeding horn antenna with identical E- and H-plane radiation patterns is carefully designed since the cylindrical lens is rotationally symmetric [28]. Secondly, a global optimization algorithm, the particle swarm optimization, is adopted to optimize the refractive-index distribution of the lens [29].”, see the remaining portion of this column for clarification
	as to the laminar layers: see page 5795, col 1., ¶ 2: “The target of optimization is to obtain an aperture field distribution with Taylor circle array amplitude and uniform phase so as to guarantee the side-lobes of the lens antenna below -30dB [examples of constraints]… Hence, the refractive index ranges gradually from 1.03 to 1.627 in the core layers and from 1.015 to 1.276 in the IMLs [the layers having an increasing refractive index from the “IMLs” to the “core layers as a result of the optimization], as shown in Fig. 1(b).” – to clarify, § II.C, ¶ 1: “…In order to reduce the complexity for design and fabrication, permeabilities of the composing MTMs are restricted to be unity and the refractive index distribution for the IML is therefore decided by the square root of the refractive index in the core layer.[example of a constraint requiring the use of multiple laminar layers wherein this constrains the “refractive index” of the outermost layers to be less than the “refractive index” of the innermost layers]” to clarify: see fig. 1(a) and 1(b) for visual depictions of this
generate, using an optimizer module, a current candidate lens antenna based on the lens antenna design constraints and prior candidate lens antenna cost vectors, (Qi, see page 5795, col 1., ¶ 2 as cited above: “The target of optimization is to obtain an aperture field distribution with Taylor circle array amplitude and uniform phase so as to guarantee the side-lobes of the lens antenna below -30 dB [the optimization is based on constraints]. Finally, the optimized refractive-index distributions in the form of (9) with parameters of… [example of a generated current candidate lens antenna]” 
to clarify on how this was generated, see page 5794, col. 2, ¶¶ 2-4: “…The main concept is that we have particles of a swarm moving in a problem space and evaluate their positions through a fitness function [a cost vector at each evaluation for each particle position] Let denote a particle’s position (in the coordinates) and denote the particle’s flight velocity over a solution space. The velocity and the position of a particle are updated by the following stochastic and deterministic updating rules [see equations 12-13]… Pbest is the best previous position of a particle, and Gbest is the index of the best particle among all particles in the swarm [example of being based on the past “best” cost vectors]…. When applied to a certain problem, a fitness function is defined to determine “how good” the current values for the parameters are.” and see equation 8 for “The fitness [cost] function for optimizing the refractive index distribution”  
the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis …wherein the optimizer module selects coefficients of the polynomial; (Qi, page 5794, col. 2, section D, ¶ 1: “To express the refractive index distribution in the lens along the radial direction, a 10-order polynomial is adopted as [equation 9] Obviously, the refractive index distribution in the lens is obtained when the coefficients in the polynomial is determined” – and see equation 9, this is on an “r” axis/as a function of r; see page 5795, col. 1 ¶ 2: “Finally, the optimized refractive-index distribution is in the form of (9) with parameters…[examples of the selected coefficients resulting from the optimization]”
	 generate, using a ray tracer module, a plurality of rays for the current candidate lens antenna based on the one or more lens antenna design constraints; (Qi, § II.A on page 5793: “…Ray tracings are presented in Fig. 1(a) to indicate the propagating direction of the wave and to show the spherical-to-plane wave transformation…” wherein the caption of fig. 1 clarifies: “Ray tracing in the proposed GRIN MTM lens antenna.”, and § II.B provides more details on “Ray Tracing in the Lens” including: “To decide the ray tracing in a GRIN lens, the law of refraction is used for analysis.…According to (3)–(5), once the distribution of the refractive index is determined, the angle can be calculated and the ray tracing in the GRIN lens can be depicted as shown in Fig. 1(a) for example.”; then see § II.D on page 5794: “According to the law of refraction mentioned above, the wave emitted from the feed in the angle of ( defined in Fig. 1(a)) propagates through the lens into the free space at the point of on the aperture provided that the distribution of the refraction index along the radial direction is given…[equations 10-11]… If we are required to achieve a high-gain lens antenna with low side lobes, the amplitude distribution on the lens aperture will approach Taylor circular array distribution noted as and the phase distribution is uniform” and then see page 5795, col 2., ¶ 1: “The target of optimization is to obtain an aperture field distribution with Taylor circle array amplitude and uniform phase so as to guarantee the side-lobes of the lens antenna below” – in other words, the “ray tracing” is generated as part of the optimization, hence fig. 1(a) shows “Ray tracing in the proposed GRIN MTM lens antenna.” [example of ray tracing results with a plurality of rays for the current candidate lens based on the constraints for the “proposed” lens]
	compute, using a field calculator module, a near-field distribution based on the rays generated for the current candidate lens antenna; (Qi, as cited above for the rays, wherein page 5794, col. 2, § D teaches: “According to the law of refraction mentioned above [the rays from ray tracing]… We can obtain the phase distribution of the field on the aperture [near-field] by calculating the optical path” to clarify, page 5795, col. 1, ¶ 2: “The target of optimization is to obtain an aperture [near-field] field distribution with Taylor circle array amplitude and uniform phase so as to guarantee the side-lobes of the lens antenna below”
	to clarify, page 5796, col. 1, ¶ 1: “The simulated near-field results are shown in Fig. 4, in which Fig. 4(a) and (b) demonstrate that the spherical waves from the horn antenna are transformed to plane waves by the lens, and the electric field distributions in the E-plane and the H-plane are identical as expected. Fig. 4(c) shows that the amplitude distribution on the lens aperture agrees very well with the Taylor circular array distribution, whilst Fig. 4(d) illustrates that the phase front distributes quite uniformly except on the lens edges. We observe that there are slight fluctuations for both amplitude and phase of aperture field.”, also see fig. 9 which shows “Simulated aperture field distributions for different [candidate] lenses” 
compute a current cost vector based on …the near-field distribution for the current candidate lens antenna to [obtain an aperture field distribution];  (Qi, page 5795, col. 2, ¶ 2: “The target of optimization is to obtain an aperture field distribution with Taylor circle array amplitude and uniform phase so as to guarantee the side-lobes of the lens antenna below”, then see page 5794, col. 2, ¶ 4: “The fitness function for optimizing the refractive index distribution of the lens is defined as follow…  the weights for the amplitude and phase distribution of the aperture field, respectively” – in other words, this is to obtain a specific “aperture field distribution” wherein this includes “max” functions 

Qi does not explicitly teach:
and a z-axis, 
compute, using a near-field-to-far-field calculator module, a far-field distribution based on the near-field distribution
the far-field distribution and… 
…maximize aperture efficiency… 
determine if the current cost vector is compliant with the lens antenna design constraints; provide, the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints if the current cost vector is not compliant with the lens antenna design constraints; 
	and set , the current candidate lens antenna as the selected lens antenna if the current cost vector is compliant with the lens antenna design constraints.  

Campbell teaches: 
and a z-axis, (Campbell, see eq. 1 on page 3: “Consider a GRIN lens whose index variation is described by the following polynomial representation… r, z  are the radial and axial coordinates,”; also see equation 5 on page 7: “To understand how a multi-objective optimizer may be applied to an actual design problem, consider a GRIN lens whose index distribution is given by” – these both include a “z” axis)
determine if the current cost vector is compliant with the lens antenna design constraints; provide, the current cost vector to the optimizer module as the prior candidate lens antenna cost vector to determine the current candidate lens antenna until the current cost vector is compliant with the lens antenna design constraints if the current cost vector is not compliant with the lens antenna design constraints; and set , the current candidate lens antenna as the selected lens antenna if the current cost vector is compliant with the lens antenna design constraints.  (Campbell, see figure 2, which is “A flowchart for our multi-objective optimization enabled arbitrary 3D GRIN design process is shown in Fig. 2.” therein this figure 2 shows a step of “Criteria [example of constraints] Met?” wherein “If no” there is “Feedback to Global Optimizer” which “Selects new trial design to minimize design objectives”; else this results in “Optimized Designs/Pareto Front” “If yes”
to clarify, see page 3, ¶ 2: “To achieve a certain objective criteria…, a candidate design is first proposed in the stochastic global multi-objective optimizer…This candidate design is then evaluated via ray-tracing with reTORT. If the design or convergence criteria are not met, then the results of the ray trace are sent back into the global optimizer which intelligently produces the next generation of candidate designs. When specified criteria are met (e.g. reference and GRIN wavefronts are matched), the optimization process is complete and the final design (or set of designs if using a multi-objective optimizer) is output to the user.” )

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Qi on “a new approach to control radiation patterns in broadband by manipulating the aperture field distributions with both the amplitude and the phase has been introduced” (Qi, § IV) wherein this includes a “proposed GRIN MTM lens” (Qi, § III) with the teachings from Campbell on “an overview of our GRIN lens design process that is powered by an arbitrary-GRIN capable ray-tracer, true multi-objective optimization, and several advanced designed methodologies such as TO and WFM” (Campbell, section 6) The motivation to combine would have been that “With the help of this suite of tools, GRIN-based optical systems can be designed with all objectives in mind in order to maximize SWaP reduction.” (Campbell, section 6) 

Qi, in view of Campbell, does not explicitly teach:
compute, using a near-field-to-far-field calculator module, a far-field distribution based on the near-field distribution …the far-field distribution and…  
…maximize aperture efficiency… 

Karki teaches: 
compute, using a near-field-to-far-field calculator module, a far-field distribution based on the near-field distribution …the far-field distribution and…  (Karki, § 4.3, ¶¶ 1-2: “Simulated far-field radiation pattern of aperture coupled patch antenna designed by VTT is used as the feed source in ray tracing simulation… Rays from the feed antenna are shot in equal angular interval and then Snell's law is used to trace rays propagation in the lens-air interface. Then, the calculated field outside the lens surface [near-field] is transformed to far-field using aperture integration of equivalent surface currents.”; to clarify, see section 7.2 , ¶ 1: “Electromagnetic field of an antenna is mainly divided into three regions: reactive near field region, radiative Near-field region and far-field region.”; as taken in combination with Qi, in view of Campbell above for the optimization)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Qi, as modified above, on “a new approach to control radiation patterns in broadband by manipulating the aperture field distributions with both the amplitude and the phase has been introduced” (Qi, § IV) with the teachings from Karki on “Various ILA performance optimization methods and their applicability are studied. In-house ray tracing program is used to study characteristics of the ILA and to design an antenna demonstrating desired performance.” (Karki, abstract) The motivation to combine would have been that “Congruence between the simulation and measurement results highlights the validity of the in-house simulation tool.” (Karki, abstract).

Qi, in view of Campbell and Karki does not explicitly teach: 
…maximize aperture efficiency… 

Huang teaches: …maximize aperture efficiency… (Huang, page 359, ¶ 3: “...In this paper, DE algorithm is applied to maximize the gain and aperture efficiency of a given dimension SLA both for Ku and Ka bands.”)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Qi, as modified above, on “a new approach to control radiation patterns in broadband by manipulating the aperture field distributions with both the amplitude and the phase has been introduced” (Qi, § IV) with the teachings from Huang on “A novel approach for the design and optimization of spherical lens antennas (SLAs) including practical feed model (PFM) is proposed.” (Huang, abstract) wherein this includes the use of a “DE algorithm” for antenna optimization. The motivation to combine would have been that “In this article, DE algorithm is applied in the design of an SLA to achieve optimal radiation characteristics (Huang, page 358, ¶ 3). 
An additional motivation to combine would have been that “In practical applications, the feed is usually an aperture antenna, and it is necessary to consider the spillover efficiency and uniformity of the amplitude distribution of the feed pattern over the SLA. Similar to the design of parabolic reflector antennas, the aperture efficiency of an SLA depends on the number of layers, dielectric losses, spillover efficiency and taper efficiency. For a given size of lens, the optimal SLA parameters and lens-to-feed distance should be determined to obtain a compromise between spillover and taper efficiency. Meanwhile, minimum number of layers of lens is preferred for practical implementations, due to the reduced cost of fabrication and the minimized effect of the air-gap between each two layers. Thus, the design of a high performance SLA with a smallest number of layers and taking into account the PFM become the motivation of this study.” (Huang, page 356, ¶ 1)

Regarding Claim 4
Campbell teaches: 
	The system of claim 1, wherein the selected lens antenna has inhomogeneous, isotropic dielectric. (Campbell, page 2, ¶ 1: “Additionally, through the use of quasi-conformal mappings (qTO) [7], transformations can be realized with isotropic all-dielectric materials”; as clarified on page 4: “However, by using a quasi-conformal mapping (qTO), the restrictions on the required
material parameters can be relaxed allowing isotropic inhomogeneous all-dielectric materials to be employed [7].”

Regarding Claim 5
Qi teaches: 
	The system of claim 1, wherein the instructions further include instructions that cause the system to: select, using the optimizer module, geometry and refractive gradient index profile for the selected lens antenna to meet the lens antenna design constraints.  (Qi, eq. 15 description: “The fitness function for optimizing the refractive index distribution of the lens is defined as follow”; and see table I which show the “PARAMETERS OF LENS 1, LENS 2, LENS 3, AND LENS 4” as described on page 5797, col. 1, ¶ 1: “To further investigate the flexibility of manipulating the EM fields using MTMs, another three lens antennas with different field distributions on the apertures are examined. For convenience, they are named as lens 1, 2, and 4, respectively. Note that lens 3 represents the aforementioned fabricated lens. The feeds, focal lengths, and aperture sizes of lenses 1, 2, and 4 are the same as those of lens 3. In contrast, the lenses have different thickness and refractive-index distributions (characterized by … ), as listed in Table I.”) 

Regarding Claim 6
Qi teaches: 
	The system of claim 1, wherein the optimizer module comprises a global, multi-objective optimization algorithm. (Qi, page 5794, col. 2, ¶ 1: “Secondly, a global optimization algorithm, the particle swarm optimization, is adopted to optimize the refractive-index distribution of the lens”) 

Regarding Claim 7
Qi teaches: 
	The system of claim 1, wherein the optimizer module comprises a local optimization algorithm. (Qi, page 5794, col. 2, ¶ 1: “Secondly, a global optimization algorithm, the particle swarm optimization, is adopted to optimize the refractive-index distribution of the lens” – a global optimization algorithm includes the local optimization, because the global optimum is the most optimal of all local optima)

Regarding Claim 8
Huang teaches: 
	The system of claim 1, wherein the instructions further include instructions that cause the system to:	maximize, using the optimizer module, performance for one or more excitations of the feed elements simultaneously, the feed elements providing a signal through the lens antenna. (Huang, section 2, ¶ 1 teaches that the lens antenna is optimized with at least two feed elements at different bands, i.e. “Ku” and “Ka” – see figure 1 for clarification, and then see page 359 ¶ 3: “In this paper, DE algorithm is applied to maximize the gain and aperture efficiency of a given dimension SLA both for Ku and Ka bands.[excitations of at least two feed elements simultaneously]” )

Regarding Claim 9
Qi teaches:
	The system of claim 1, wherein the selected lens antenna is fabricated from homogeneous dielectric materials. (Qi, page 5796, col. 1, ¶ 2: “To realize the broadband lens antenna, MTMs with a broad operating band are needed. In our experiment, two kinds of MTM unit cells based on drilled-hole dielectrics are adopted: one is with a thickness of 1 mm to realize the refractive index of the IMLs, and the other is with a thickness of 2 mm to realize that of the core layers.”; to clarify on the BRI ¶ 80 of the instant specification: “The lens refractive index is specified and parameterized during the design process as a continuous function that appears as an inhomogeneous gradient at the outset. The gradient is later discretized to "layers or subsections" of materials, each "layer or subsection" being homogeneous and having its own dielectric constant, for fabrication.”, e.g. Qi)

Regarding Claim 10.
Qi teaches:
	The system of claim 9, wherein the selected lens antenna has a gradient of refractive index that comprises a collection of discrete layers of materials with distinct properties. (Qi, page 7593, col. 1, ¶ 2: “The gradient refractive-index (GRIN) lens [23] is a specific inhomogeneous Lens”; to clarify see § III, ¶ 1: “In simulations, the cylindrical lens is composed of three layers: the core lens layer and two IMLs. They are composed of 50 pieces of homocentric annular dielectric blocks with different permittivities [example of properties] along the -direction corresponding to the refractive index obtained from the optimization above.”, e.g. see page 5795, col. 1, ¶  2

Regarding Claim 11.
Qi teaches:
	The system of claim 1, wherein the selected lens antenna comprises at least one feed element located a focal distance from a lens surface, where each feed element forms a beam at the output of the lens antenna at a spatial angle depending on the lateral displacement of the feed location from a nominal axis of symmetry. (Qi, § II.A: “Hence the spherical waves excited by a feeding source (replaced with a horn antenna in Fig. 1(a)) must be transformed to plane waves when propagating through the flat cylindrical lens”, e.g. see figure 6 which shows: “The fabricated MTM lens antenna. (a) The sample of the proposed lens antenna. (b) The drilled-hole dielectric. (c) The feed used in the lens antenna.” – to clarify, as shown in the picture the “Feed” antenna is on the nominal axis of symmetry about the center for the “Lens” antenna, wherein this is laterally displaced from the “Lens” as visually shown (e.g., § III ¶ 1: “The distance between the lens and aperture of the feed is 30 mm.”, and as shown this is at an angle of 0 degrees with respect to the axis; see figure 1(a) for more clarification)

Regarding Claim 12.
Huang teaches: 
The system of claim 11, wherein the at least one feed element simultaneously receive and transmit signals for two way, full-duplex communications. (Huang, see fig. 1 which shows two feed elements and show that there is a double sided arrow between the “horns” and the “SLA” antenna – a skilled person would have inferred that these double sided arrows were because these feed elements were configured to both receive and transmit data, including simultaneously (e.g., one transmits, the other receives) – wherein § 1 ¶ 1 teaches: “These features make … as attractive choices for various applications including radar cross-section (RCS) enhancers [1{3], satellite communication systems [4], automotive radars [5], and imaging systems at millimeter waves [6{9].”)

Regarding Claim 14.
Karki teaches: 
	The system of claim 13, wherein the selected lens antenna comprises one or more feed elements that are dual polarized, …, and the lens antenna does not introduce cross polarization. (Karki, section 3.6 teaches “An aperture coupled micro strip antenna (ACMA) has theoretically zero cross polarization [no substantial cross polarization] in principle planes that helps designing dual-polarized antenna.” wherein “These properties of the ACMA make it a suitable feed option for the ILA.”)

Huang teaches:
, either linear at any orientation or circular,  (Huang, page 362, ¶ 3 teaches a “linear polarization” for the Ku band feed and a “circular polarization” for the Ka band)

Regarding Claim 15.
Huang teaches: 
	The system of claim 14, further comprising a network of multiple feed elements that allow for multiple simultaneous beams in different spatial directions through the lens antenna. (Huang, see figure 1 which shows a network of two feed elements which allow for multiple beams, wherein as shown these have different spatial directions to the antenna) 

Regarding Claim 16.
Huang teaches: 
	The system of claim 15, where the lens antenna is a subcomponent of a base station where the one or more beams are controlled to acquire, track, and communicate with either satellite or terrestrial nodes. (Huang, section 1, ¶1 teaches that lens antenna are “attractive choices for various applications including…satellite communication systems” – e.g. part of a terminal for acquiring/tracking/communication with satellite/terrestrial nodes, as it would have been part of a satellite communications system)

Regarding Claim 17.
Huang teaches: 
	The system of claim 16, wherein the selected lens antenna is mounted on a satellite to form one or more beams to illuminate at least a portion of earth  from orbit. (Huang, section 1, ¶1 teaches that lens antenna are “attractive choices for various applications including…satellite communication systems” )

Regarding Claim 19.
Huang teaches: 
	The system of claim 1, wherein the selected lens antenna is used for terrestrial networks according to one of: cellular, point-to-point and point-to-multipoint wireless communications, satellite communications, direction-finding, radar, or signals intelligence. (Huang, section 1, ¶1: “These features make Las as attractive choices for various applications including radar cross- section (RCS) enhancers [1{3], satellite communication systems [example of both satellite comms and wireless communications systems] [4], automotive radars [5], and imaging systems at millimeter waves [6{9].”)

Regarding Claim 25.
Huang teaches: 
	The system of claim 1, wherein the instructions further include instructions that cause the system to: compare, based on on-axis aperture efficiency and off-axis aperture efficiency, a plurality of the lens antenna design constraints. (Huang, page 359, ¶ 3: “In this paper, DE algorithm is applied to maximize the gain and aperture efficiency of a given dimension SLA both for Ku and Ka bands.” and then see page 366-367, the paragraph split between the pages: “In practice, the feed of an SLA is usually an aperture antenna, and a suitable feed-to-lens distance should be properly selected to obtain a compromise between the spillover efficiency and taper efficiency...The designed SLA with defocused source gives rise to aperture phase errors. Due to the electrically large size SLA (about 65¸ diameter, especially at 30 GHz) with a smallest number of layers, there is a focal domain outside of the lens. When the phase center of the feed moves within this domain, the aperture phase distribution of the lens performs uniformly in some areas and changes dramatically in other areas. That is why the gain for 30 GHz is fluctuating in the focal domain.”   – i.e., one of the constraints “In practice” is to determine the trade-off between the off-axis aperture efficiency (e.g., “spillover efficiency”) and the on-axis aperture efficiency (e.g., the “taper efficiency”), or in other words the antenna is designed to be compliant with this trade-off, as one of ordinary skill in the art would have inferred from Huang’s teachings
for clarity on claim interpretation, see the instant specification ¶ 100, and furthermore see the BRI of these terms, in view of ¶ 100, as set forth in detail in the Final Rejection from Nov. 26th, 2021, on pages 32-37)

Regarding Claim 27.
Claim 27 is rejected under a similar rationale as claim 1 above, wherein Qi teaches: 
	A system configured to design a lens antenna, comprising: a processing device having an input device (Qi, § III, ¶ 1: “To validate the design, the proposed GRIN MTM lens is simulated using the commercial software, CST Microwave Studio” – also, see page 5794, col. 2, ¶¶ 1-2: “To implement such aperture distributions, two techniques are proposed. Firstly, a proper feeding horn antenna with identical E- and H-plane radiation patterns is carefully designed since the cylindrical lens is rotationally symmetric [28]. Secondly, a global optimization algorithm, the particle swarm optimization, is adopted to optimize the refractive-index distribution of the lens [29]. Particle swarm optimization is an algorithm that capable of optimizing a non-linear and multidimensional problem, usually reaches good solutions efficiently while requiring minimal parameterization.”)

	The Examiner notes, for clarity of record, that claim 27 lacks a recitation of the “the current candidate lens antenna having a dielectric constant profile defined with a polynomial in an r-axis and a z-axis, wherein the optimizer module selects coefficients of the polynomial;” as recited in claim 1. 

Regarding Claim 28.
Claim 28 is rejected under a similar rationale as claim 27 above, wherein Qi teaches: 
	A computer-implemented method, comprising: (Qi, § III, ¶ 1: “To validate the design, the proposed GRIN MTM lens is simulated using the commercial software, CST Microwave Studio” – also, see page 5794, col. 2, ¶¶ 1-2: “To implement such aperture distributions, two techniques are proposed. Firstly, a proper feeding horn antenna with identical E- and H-plane radiation patterns is carefully designed since the cylindrical lens is rotationally symmetric [28]. Secondly, a global optimization algorithm, the particle swarm optimization, is adopted to optimize the refractive-index distribution of the lens [29]. Particle swarm optimization is an algorithm that capable of optimizing a non-linear and multidimensional problem, usually reaches good solutions efficiently while requiring minimal parameterization.”)


Claim(s) 13 and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Qi et al., “Tailoring Radiation Patterns in Broadband With Controllable Aperture Field Using Metamaterials”, 2013 in view of Campbell et al., “Advanced Gradient-index Lens Design Tools to Maximize System Performance and Reduce SWaP”, 2016, and in further view of Karki, “Beam-steerable E-band lens antenna for 5G backhaul link”, Oct. 10th 2016, Master’s Thesis at Aalto University, and in further view of Huang et al., “DESIGN AND OPTIMIZATION OF SPHERICAL LENS ANTENNAS INCLUDING PRACTICAL FEED MODELS”, 2011 and in further view of Weib, “Digital Antennas”, 2009, NATO

Regarding Claim 13.
Qi, as modified above, does not explicitly teach:
	The system of claim 1, wherein the selected lens antenna is controlled to operate in a receive-only mode. 

Weib teaches:
	The system of claim 1, wherein the selected lens antenna is controlled to operate in a receive-only mode. (Weib, abstract, teaches that the paper is a “brief history of antenna arrays”, specifically for “digitization” of the antenna arrays, then see section 4 and 4.1 on “Multi-beam antennas” configured as a “Butler Matrix” – page 5-10, ¶ 1 teaches that “each beam can have a dedicated transmitter and/or receiver....” or a “RF switch” may be used, then see section 5.2, ¶2 which teaches that a “digital antenna array” has a “receiver and ADC...behind every element”, in other words Weib teaches that beamforming arrays such as digital beamforming arrays for multi-beam antennas have multiple elements [lens antennas] wherein each antenna has its own receiver and may be configured, e.g. digitally, to operate in receive only mode, also see figure 14 for a “MIMO” array which has a “receive array” and an “transmit” array, i.e. this is another example system which uses a plurality of antennas wherein some of the antennas are controlled to operate in receive-only mode)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Qi, as modified above, on a system for optimizing antenna design such as for a “proposed GRIN MTM lens” (Qi, § III, ¶ 1) with the teachings from Weib on antenna systems with a plurality of antennas for beamforming such as digital antenna arrays. The motivation to combine would have been that “combining several single antenna elements in an array” is a “solution” to the problem of a single element antenna being “unable to meet the gain or radiation pattern” (Weib, page 5-3, ¶ 3) wherein for a Butler-Matrix “It is easy to implement and requires few components to build compared to other networks. The loss involved is very small, which comes from the insertion loss in hybrids, phase shifters and transmission lines” (§ 4.1 of Weib) and for the Rotman matrix “they offer inexpensive, rugged, reliable, and compact electronically-scanned antenna” and “Besides the low cost, compact size and ruggedness, the Rotman lens antenna also offers very low throughput loss and sidelobe emissions” (§ 4.3 ¶ 1-2)
	In addition, another motivation to combine would have been that “digitization promises more flexible radar systems, low power consumption, long term stability, multi-beam antennas, and adaptive beamforming” (Weib, page 5-1, ¶ 2). 



Regarding Claim 26.
Karki teaches: 
	The system of claim 1, wherein the selected lens antenna has electronic beam steering achieved by switching among separate feed elements or groups of feed elements or among ports of a multiple beam forming network comprising ..., and wherein multiple discrete feed elements or ports are excited with a same signal, with magnitude offsets, phase offsets, or time delays, to improve radiation efficiency.  (Karki, see section 2.2 teaches using a “phased array” in which “Phased array is an array of antenna elements whose excitation phase is controlled in order to get desired beam steering angle [example of an improved radiation efficiency]. Phases of antenna elements can be controlled with phase shifters or delay circuits [examples of switching between groups/elements/ports in a beam forming network]. Block diagram of phased array is shown in Figure 3. Phased array is a conventional way of electronic beam steering [example of beam forming] with high scanning rate compared to mechanical beam steering…”, e.g. page 6 ¶ 1 teaches a “phased array beamforming prototype”, also see § 3.3 ¶ 1, 3-4 which provides another example in which “Beam steering can be done with beam switching feed array” wherein “Array of feed antennas is placed in focal plane which is controlled by a switching network” – this is another example beam steering antenna similar to the phased array)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Qi on a “lens antenna” (Qi, abstract) with the teachings from Karki on “Phased array” configurations of antenna elements (§ 2.2 of Karki). The motivation to combine would have been that “Phased array is an array of antenna elements whose excitation phase is controlled in order to get desired beam steering angle” (Karki, § 2.2).

Qi, as modified above, does not explicitly teach:
... beam forming network comprising either a Butler matrix or a Rotman lens circuit...

Weib teaches: 
... beam forming network comprising either a Butler matrix or a Rotman lens circuit... ( Weib section 4 on antenna arrays wherein section 4.1 teaches that the “Butler-Matrix is one of the most popular multi-beam antenna approaches”, see the remaining portion of section 4.1 for more details, also see section 4.3 for the “Rotman lens” for an array)

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings from Qi, as modified above, on a system for optimizing antenna design such as for a “proposed GRIN MTM lens” (Qi, § III, ¶ 1) including the use of “a phased array” configuration (Karki, § 2.2) with the teachings from Weib on antenna systems with a plurality of antennas for beamforming such as digital antenna arrays. The motivation to combine would have been that “combining several single antenna elements in an array” is a “solution” to the problem of a single element antenna being “unable to meet the gain or radiation pattern” (Weib, page 5-3, ¶ 3) wherein for a Butler-Matrix “It is easy to implement and requires few components to build compared to other networks. The loss involved is very small, which comes from the insertion loss in hybrids, phase shifters and transmission lines” (§ 4.1 of Weib) and for the Rotman matrix “they offer inexpensive, rugged, reliable, and compact electronically-scanned antenna” and “Besides the low cost, compact size and ruggedness, the Rotman lens antenna also offers very low throughput loss and sidelobe emissions” (§ 4.3 ¶ 1-2)
	In addition, another motivation to combine would have been that “digitization promises more flexible radar systems, low power consumption, long term stability, multi-beam antennas, and adaptive beamforming” (Weib, page 5-1, ¶ 2). 

	 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID A. HOPKINS whose telephone number is (571)272-0537. The examiner can normally be reached Monday to Friday, 10AM to 7 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boris Gorney can be reached on (571) 270-5626. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.A.H./Examiner, Art Unit 2147                                                                                                                                                                                                        /BIJAN MAPAR/Primary Examiner, Art Unit 2147